Citation Nr: 0503497	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral neuritis 
of the right lower extremity.

2.  Entitlement to service connection for peripheral neuritis 
of the left lower extremity.

3.  Entitlement to service connection for rheumatoid 
arthritis of the right lower extremity.

4.  Entitlement to service connection for rheumatoid 
arthritis of the left lower extremity.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had recognized guerrilla service and Regular 
Philippine Army service from October 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claims.


FINDING OF FACT

Peripheral neuritis and rheumatoid arthritis of the right and 
left lower extremities did not have their onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
peripheral neuritis and rheumatoid arthritis of the right and 
left lower extremities have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002);  38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2001 and September 2003.  
The veteran was told of the requirements to establish a 
successful claim for service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in March 2001.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Of note, in August 2004 and October 
2004 the veteran stated that he had no additional evidence to 
submit.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records relevant to the issues decided 
herein have been obtained, as discussed in detail below.  
Although the veteran provided a release to obtain information 
from M.P., a remand is not required to obtain any such 
records as the veteran stated in his February 2001 claim that 
M.P. was not a physician.  Any such records would not 
substantiate the claims.  Additional efforts are not 
warranted to obtain the veteran's treatment records from Dr. 
Valencia, as he is deceased.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  
Again, the veteran has stated that he has no additional 
evidence to submit.


Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  However, a medical opinion is not required because 
the probative evidence of record shows that the veteran did 
not have either of the claimed disabilities during service.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  For 
example, in an Affidavit for Philippine Army Personnel dated 
in January 1946, the veteran indicated that he incurred no 
wounds or illness during his period of service.  On his 
separation examination in February 1946, he was asked to list 
all significant diseases, wounds and injuries.  He listed 
only malaria.  The veteran's statements made contemporaneous 
to service are found to be more probative that his statements 
made many years later.  Additionally, the report of physical 
examination dated in February 1946 shows that the veteran's 
feet and skin were normal and there were no musculoskeletal 
defects.  Neurological evaluation was also normal.  The 
presence of the claimed disabilities was essentially ruled 
out.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis and organic 
diseases of the nervous system may be established based upon 
a legal presumption by showing that either disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran's available service medical records disclose no 
complaints or findings associated with peripheral neuritis 
and rheumatoid arthritis of the right and left lower 
extremities.  A report of physical examination dated in 
February 1946 and completed at the time of his separation 
from service shows that the veteran's feet and skin were 
normal and there were no musculoskeletal defects.  
Neurological evaluation was also normal.  The veteran was 
asked to list all significant diseases, wounds and injuries.  
He listed only malaria.  Similarly, an Affidavit For 
Philippine Army Personnel completed by the veteran in 
February 1946 shows that he indicated that he incurred no 
wounds or illnesses during his period of active service.

Subsequent to service, a Medical Certificate from S. A. 
Boston, M.D., dated in December 2000, shows that the veteran 
was said to have been examined as an outpatient and diagnosed 
with chronic osteoarthritis and peripheral neuritis.  He was 
discharged with medications to take at home.

A Medical Certificate from R. M. Lazaga, Jr., M.D., dated in 
March 2001, shows that the veteran was said to have last been 
treated by his office in December 2000 for chronic 
lumbosacral osteoarthritis and peripheral neuritis.  The 
physician indicated that he had not personally treated the 
veteran in October 1944, as he had been 4 years old at the 
time.

A Joint Affidavit of O. A. P. and N. O. V., dated in January 
2003, shows that the veteran was said to have received a stab 
wound on his right lower leg caused by a bayonet during his 
period of active service.

A letter from A. A. Chang, M.D., dated in January 2003 shows 
that the veteran was said to have an elongated scar measuring 
about 3 inches by 1 inch which he claimed had been caused by 
a bayonet wound sustained in a hand to hand encounter with an 
enemy soldier during service.  It was also noted that the 
veteran had reported recurrent attacks of osteoarthritis of 
both knees and low back areas.  In January 2003, the RO 
received photographs from the veteran depicting his right 
lower extremity.

The preponderance of the evidence is against the veteran's 
claims for service connection for peripheral neuritis and 
rheumatoid arthritis of the right and left lower extremities.  
The veteran has been diagnosed as having peripheral neuritis.  
He has not provided any competent evidence showing a current 
diagnosis of rheumatoid arthritis.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (In the absence of proof of a 
present disability, there can be no valid claim.).  However, 
he has been diagnosed as having osteoarthritis.  Both of 
these disabilities were first diagnosed many years after 
service.

A review of the veteran's service medical records reveals no 
medical evidence of record showing any diagnosis or treatment 
related to peripheral neuritis or arthritis during the his 
period of active service.  As discussed above, the presence 
of these disabilities was essentially ruled out.

The Board has considered the December 2000 and March 2001 
Medical Certificates from Drs. Boston and Lazaga, however, 
they are merely statements describing that the veteran has a 
current disability.  They do not provide a nexus of the 
current disabilities to the veteran's period of active 
service.  

Similarly, the January 2003 letter from Dr. Chang shows that 
the veteran currently had a scar on his right leg, but that 
the etiology was based strictly on a history as provided by 
the veteran.  The veteran also provided a history of 
recurrent attacks of osteoarthritis of both knees and low 
back areas.  However, Dr. Chang did not provide any diagnosis 
of his own based upon clinical evaluation and he did not 
provide an opinion suggesting that the veteran had a current 
disability that was etiologically related to his period of 
active service.  As it is obvious that Dr. Chang's statement 
was based upon a history as provided by the veteran, and not 
from confirmed evidence of inservice incurrence, it can only 
be afforded minimal probative value.  A medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant."].  As noted above, 
in February 1946 the veteran denied incurring any wounds in 
service and examination of his skin revealed no scars.  
Accordingly, the lay statements of record indicating that the 
veteran suffered a stab wound to his right leg during service 
are not credible in light of the statements made by the 
veteran contemporaneous to service and the medical findings 
in the service medical records.  Regardless, there is no 
competent evidence of record relating peripheral neuritis or 
arthritis to any in-service injury of the right leg.

The only other evidence of record that attempts to link the 
veteran's peripheral neuritis and arthritis of the lower 
extremities to service are the January 2003 Joint Affidavit 
of O. A. P. and N. O. V., and the veteran's own statements.  
The veteran and his lay witnesses have not been shown to be 
competent to provide a medical opinion relating a present 
disability to his period of active service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As such, the preponderance of evidence is against the claim 
that peripheral neuritis and arthritis of the right and left 
lower extremities were manifested during the veteran's period 
of service or within one year following his separation from 
service, or that they are related to any incident of service.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, his claims for service connection must be 
denied.  The evidence in this case is not so evenly balanced 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002). 


ORDER

Entitlement to service connection for peripheral neuritis of 
the right lower extremity is denied.

Entitlement to service connection for peripheral neuritis of 
the left lower extremity is denied.

Entitlement to service connection for rheumatoid arthritis of 
the right lower extremity is denied.

Entitlement to service connection for rheumatoid arthritis of 
the left lower extremity is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


